Citation Nr: 1506685	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on helpless child status.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1969.  He died in March 1992.  The appellant is his son.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In an August 2014 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR) and vacated the Board's October 2013 denial of this claim, remanding it for further action consistent with the terms of the joint motion.


FINDING OF FACT

Residuals of a head injury requiring a lobectomy rendered the appellant permanently incapable of self support by the age of 18.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits based on helpless child status are satisfied.  38 U.S.C.A. § 101 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to recognition as a helpless child of the deceased Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  For the following reasons, the Board finds that "helpless child" status is established.

VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356. 

Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  Rating criteria applicable to disabled veterans are not considered controlling.  Id.  Principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

Id.  

In "helpless child" cases, the focus must be on the claimant's condition at the time of his or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  If a finding is made that a child was incapable of self-support as of his or her 18th birthday, it must be determined whether there has been subsequent improvement sufficient to render the claimant capable of self-support.  See id.  If the claimant is shown to be capable of self-support at age 18, the criteria are not met and helpless child benefits must be denied.  Id.   

Private treatment records show that the appellant was hit by a car in November 1996 when he was 17 years old and sustained a head injury requiring a lobectomy.  He was found unconscious on the street following the accident, and treating professionals indicated that he suffered a closed head injury.  He was placed in a medically induced coma, and underwent a left frontal lobectomy.  At the time of discharge in November 1996, he was awake, alert, and followed commands intermittently, but consistently.  However, his feeding tube was continued and he was only able to stand with the moderate assistance of two others.  A November 1996 discharge rehabilitation therapy note reflects that the appellant "demonstrated no initiation for tasks," and required frequent verbal and physical cues during the 20-minute treatment session.  For example, he was able to bring a washcloth to his face, but then let it lay there and needed frequent verbal cues to initiate washing his face.  In order to dress he also needed moderate assistance and frequent verbal cues and demonstration.  He was essentially nonverbal, made minimum eye contact, and left his head hanging down unless a physical cue was given to look up.  The occupational therapist indicated that the appellant would benefit from additional occupational and physical therapy.  He was discharged to a nearby rehabilitation facility.  

No additional treatment records have been identified between the time of the accident in November 1996 and the appellant's 18th birthday in November 1997.  However, the record shows that the appellant did not return to school following the injury.  Private treatment records dated in December 2005 show treatment for a seizure disorder, and a CT scan of the brain revealing left frontal encephalomalacia. 

Private treatment records dated in February 2007 show that the appellant was treated for frostbite of the toes of the right foot, which had to be amputated.  The frostbite reportedly occurred as a result of the appellant's being out looking for work for many hours in the snow and cold.  

In March 2007, the appellant filed for Social Security Administration (SSA) benefits.  He only indicated that he was unemployable due to his right toe amputations.  He stated that the onset of his unemployability was in February 2007, and noted that he was able to work prior to the amputations, but had not been able to work since.  The appellant specifically told SSA that his amputation of all the toes on his right foot limited his ability to work.  He made no mention of his history of a left frontal lobectomy.  

The appellant also submitted a handwritten form to SSA indicating his functional impairment.  When asked what he was able to do before his foot disability that he could not do now, the appellant handwrote, "I was able to work."  He denied any problems with personal care and denied needing reminders to take care of himself or take medication.  He indicated that he was able to prepare his meals on a daily basis, and foot pain impacted his ability to cook secondary to pain.  He endorsed being able to clean, do laundry, and iron until his right foot began to hurt.  He was able to go out every day, but was unable to go out alone due to his right foot disability and his history of seizures.  He indicated that he was unable to drive because his foot had not healed yet.  He was able to go shopping in stores to purchase anything he needed.  

The appellant further indicated that he was unable to pay bills, count change, handle a savings account, or use a checkbook/money order.  In terms of hobbies and interests, he indicated he liked to read, watch T.V., and clean up.  Sometimes, he had to sit down when his foot started hurting.  The appellant further stated that he socialized with others, attended church, and hung out at family members' houses.  He denied needing reminders to go places, and indicated that his disabilities impacted his ability to lift, stand, walk, kneel, and his memory.  He stated that he could pay attention for "as long as I need to," and he could follow written and spoken instructions well.  SSA denied the appellant's claim in May 2007 finding that he was impaired, but that amputation of all the toes on the right foot did not severely restrict his ability to perform work-related activities.  

In July 2007, the appellant appealed the decision.  At this time, he also indicated that his seizures rendered him unemployable as he had a grand mal seizure in May 2007.  The appellant reported that he needed help in everything he does.  He could not ambulate easily because he lost balance, and he could not drive because he did not know when he may fall or have another seizure.  He also reported a poor memory due to his left frontal lobectomy.  The appellant further indicated that since his last disability report, it took him longer to finish daily activities, and that he wished he could work, go to school, and drive, but he was unable to do these activities.  

He then filed another SSA claim based on the left frontal lobectomy, and indicated an onset of disability in October 1997.  The appellant was examined to determine his ability to perform work-related activities in light of his mental health and cognitive issues.  The appellant reported that after his accident, he worked at two different restaurants, but could not recall the dates or details of the employment.  He stated that he just stopped going to work, and had recently been looking for a job, but had not found one yet.  

The examiner, a psychologist, indicated that the ability to understand, remember, and carryout instructions was affected by the appellant's impairment.  The examiner related that the appellant had marked restriction of his ability to understand and remember simple instructions, carry out simple instructions, make judgments on simple work-related decisions, understand and remember complex instructions, and make judgments on complex work-related decisions.  The examiner opined that the appellant's cognitive ability was below average.  His impairment moderately impacted his ability to interact appropriately with co-workers or the pubic and respond appropriately to usual work situations and to changes in a routine work setting, and had a mild impact on his ability to interact appropriately with supervisors.  

The examiner further indicated that the appellant's language skills would affect his employability, and his head injury in 1996 impacted his cognitive abilities.  The examiner noted that when questioned, the appellant had the expectation of failure, especially when learning new material or performing memory tasks.  Testing revealed that the appellant's verbal abilities were not as well developed as his nonverbal cognitive abilities.  His abilities to express himself and comprehend others were below average.  He demonstrated below average verbal cognitive abilities, which was consistent with his reported head injury impacting his left brain hemisphere.  The examiner found that the appellant's nonverbal abilities were in the low-average range as he demonstrated relative strength in his nonverbal reasoning compared to his verbal reasoning.  He demonstrated a significant weakness in areas such as auditory working memory, visual memory, and language.  The examiner opined that due to the appellant's cognitive and memory problems, he was incapable of managing funds in his own best interest.  He was diagnosed as having a cognitive disorder, not otherwise specified, with serious impairment in occupational functioning.  

A February 2010 SSA decision awarded disability benefits based on a finding that the appellant was disabled since October 1997 through the date of the decision due to the history of head injury resulting in a partial lobotomy, seizure disorder, cognitive disorder, and the amputation of the toes of the right foot.  While the right foot condition also contributed to disability, as SSA determined the appellant to be disabled since October 1997, a decade prior to the February 2007 frostbite injury, it clearly found that the residuals of the head injury alone rendered him disabled since October 1997, which was prior to his 18th birthday in November 1997. 

Notwithstanding the fact that the appellant initially sought SSA disability benefits solely based on his right foot condition, and asserted that he was able to work prior to that time, the evidence is at least in equipoise as to whether he was incapable of self support since the November 1996 head injury and lobectomy.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence supports the claim or is in relative equipoise, the claimant prevails under the benefit-of-the-doubt rule); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

There are no clinical findings of record or other indication that the appellant was capable of self support since the lobectomy.  The records at the time of the lobectomy show profound limitations, including inability to initiate basic tasks such as dressing himself, holding his head up or washing his face without repeated verbal and physical cues.  While there may have been much improvement in the ensuing years, the probative evidence shows that he continued to have significant cognitive limitations such that he never recovered enough functioning to be capable of self support since the November 1996 accident.  The December 2005 private treatment records show CT scan findings of left frontal encephalomalacia, and that the appellant had a seizure disorder.  As found by the SSA examiner, he demonstrated a significant weakness in areas such as auditory working memory, visual memory, and language, and his cognitive and memory problems were such that he was incapable of managing funds in his own best interest.  These findings and SSA's determination that he was disabled since October 1997 based on residuals of the head injury constitute highly probative evidence that the appellant was incapable of self support prior to his 18th birthday, which occurred in November 1997.  

Although the SSA records are dated many years after the appellant turned 18, the finding by the SSA examiner of significant cognitive impairment was based on the residuals of the same injury that occurred in November 1996, and SSA found the appellant to be disabled since October 1997.  Thus, while the 2007 foot injury certainly rendered the appellant further disabled, he was already incapable of self support by virtue of the head injury residuals that occurred before his 18th birthday.  Accordingly, the November 1996 and December 2005 private treatment records and the findings in the SSA records all consistently and strongly support the conclusion that the Veteran has been incapable of self support since before his 18th birthday.  As discussed in the following paragraphs, his reported work history only further supports a finding of permanent incapacity of self support by the age of 18. 

The mere fact that the appellant initially stated in his SSA application materials that he was able to work prior to the foot injury does not necessarily establish that such was the case in terms of the kind of work which would indicate he was capable of self support.  See 38 C.F.R. § 3.356(b).  Indeed, his work history actually supports the opposite conclusion.  Specifically, in the section of the SSA application requesting a list of jobs held in the past fifteen years, a period which extended well beyond the November 1996 injury, he listed jobs as a cook in a restaurant in 2000, a laborer in a "sheltered workshop" in 2004, and a laborer in a "temp place" in December 2006.  He indicated that his longest job was the laborer job at the sheltered workshop.  This work history does not show a capacity for self support, and certainly does not weigh against a finding that the appellant was incapable of self support by the time he was 18.  Each job was spaced several years apart, none lasted more than a year with one lasting only a month, and they generally appear to be "sheltered" in nature.  In essence, between 1996 and 2007, he held three extremely short-term jobs with long intervening periods between each one.  This type of work history is consistent with someone who generally has been incapable of self support, but has now and then attempted to work, and likely with the assistance of others and in contexts that do not necessarily reflect ordinary working conditions.  

As discussed above, work that is only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, or which is afforded solely upon sympathetic or charitable considerations and which involves no actual or substantial rendition of services does not rebut permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356(b).  Moreover, even though there may have been a short intervening period or periods when the appellant's condition was such that he was employed, there may still be a finding of permanent incapacity by the age of 18 if the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  See id.  The Board finds that such has been the case with the appellant's head injury, as discussed above.  In short, the appellant's work history does not show a capability of self support by the time he was 18, but in fact only further tilts the balance toward the opposite finding. 

In sum, resolving reasonable doubt in favor of the claim, the evidence shows that the appellant became permanently incapable of self support prior to the age of 18, and therefore "helpless child" status is established.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits based on helpless child status is granted. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


